Per Curiam.
Respondent was admitted to practice by this Court in 1981. He practiced law in New Jersey, where he was admitted in 1975.
In June 2003, this Court reciprocally suspended respondent from practice for a period of six months based on his November 2002 suspension by the New Jersey Supreme Court after he violated New Jersey statutes prohibiting the possession and use of cocaine and drug paraphernalia (Matter of Kervick, 306 AD2d 544 [2003]). Respondent remains suspended in both states.
*949In June 2004, respondent pleaded guilty in New Jersey to the disorderly persons offense of loitering with intent to obtain a controlled dangerous substance. By order dated December 6, 2005, the New Jersey Supreme Court suspended respondent from practice for a period of three months, retroactive to May 19, 2005.
In view of the above, we grant petitioner’s instant motion to impose reciprocal discipline, to which respondent agrees (see 22 NYCRR 806.19). Further, we suspend respondent from practice for a period of three months, effective immediately.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period of three months, effective immediately, and until further order of this Court; and it is further ordered that respondent, while suspended, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).